Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
 
Election/Restrictions
Applicants elected, with traverse, Species I in the reply filed on January 7, 2022. 
Applicant has cancelled non-elected claims 10-16 in the Response filed on April 13, 2022.
Claims 3, 7, 8, and 20 are currently withdrawn (pending rejoinder of any eventual allowed generic claim) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 7, 2022.

Claim Objections
Claims 1, 17, 21, and 22 are objected to because of the following informalities:  
	(i) With regard to claim 1 (line 5), after the term "one or more of rows" the following should be inserted --of chiplets--.
	(ii) With regard to claim 17 (line 6), after the term "one or more of rows" the following should be inserted --of chiplets--.
(iii) With regard to claim 21 (line 7), after the term "one or more of rows" the following should be inserted --of chiplets--.
(iv) With regard to claim 22 (line 4), after the term "one or more of rows" the following should be inserted --of chiplets--.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9, 21, 22, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelen et al. (US 2016/0055867 A1).
	As per claim 1, and analogously, as per claim 17 (rejected, infra) and claim 21, Engelen et al. (US 2016/0055867 A1) discloses a magnetic recording head assembly (e.g. see, inter alia, Figs. 3, 6), configured to read from and write to a magnetic media (e.g., magnetic tape media (10)), comprising: one or more rows of chiplets (e.g., 40 - "read/write elements" - a structure comprising at least one of read transducers and write transducers and its corresponding unrecessed area (80)) - see paragraph [0024]), each row of chiplets having a first media facing surface (MFS) (e.g., at unrecessed arear (80)), wherein each row of chiplets has a first width (e.g., width extending along the x-axis as depicted in Figs. 3, 6); and a sensor guard (e.g., portion of head (1) located upstream and/or downstream of cavities (51, 52) as depicted in Figs. 3, 6, and opposed to unrecessed area 980) across the cavities (51 and/or 52)) disposed adjacent to each of the one or more of rows, the sensor guard having a second width (e.g., width extending along the x-axis as depicted in Figs. 3, 6) substantially equal to the first width, wherein the sensor guard comprises: a first surface (e.g., that portion of the tape-bearing surface (20) that is disposed upstream and/or downstream of cavities (51 and/or 52) and opposed to unrecessed area (80), as depicted in Figs. 3, 6) disposed at a second MFS (surface of (20) associated with the sensor guard, upstream/downstream of cavities (51/52)), wherein the first MFS and the second MFS form one continuous MFS (e.g., "are in line with each other (i.e., form one continuous MFS)" - note that although there is/are cavities (51/52) disposed between the sensor guard and the row of chiplet(s), since the first MFS and the second MFS are in line with each other (co-planar), they are considered to "form one continuous MFS"; see also, e.g., Fig. 4B of Applicant's own drawings, wherein there exists a structural gap between the sensor guard and its MFS with the MFS of the chiplet, and yet, ostensibly are considered to disclose "wherein the first MFS and the second MFS form one continuous MFS." As such, Engelen et al. (US 2016/0055867 A1) is seem to meet the limitation of "wherein the first MFS and the second MFS form one continuous MFS" consistent with the Applicant's very own disclosure.
	Additionally, the sensor guard further includes a second surface (e.g., 70) disposed perpendicular to the first surface (e.g., that portion of the tape-bearing surface (20) that is disposed upstream and/or downstream of cavities (51 and/or 52) and opposed to unrecessed area (80), as depicted in Figs. 3, 6); and a chamfered surface (e.g. 72a, 72b) coupling the first surface to the second surface, the chamfered surface having a length that extends the second width of the sensor guard - see, e.g., Figs. 3, 5, 6.
	As per claim 2, wherein the chamfered surface (e.g., 72b as per Figs. 3, 6) is a flat surface.  
	As per claim 5, wherein the second surface (70) is a leading edge of the magnetic recording head assembly (see Figs. 3, 5, 6).  
	As per claims 9 and 27, discloses a magnetic recording device (e.g., see paragraph [0039]) comprising the magnetic recording head assembly of claims 1, 21.  
Additionally, as per claim 21, wherein each row of chiplets has a leading end (e.g., the vertical surface (70) disposed on the left-side as depicted in Figs. 5, 6) and a trailing end (e.g., the vertical surface (70) disposed on the right-side as depicted in Figs. 5, 6); with the first sensor guard (e.g., the portion of the head (1) disposed upstream of cavity (52) and on the left-side thereof, as depicted in Figs. 5, 6) disposed adjacent to the leading end of each of the one or more of rows, with, as noted, supra, the first sensor guard having the second width substantially equal to the first width (with the (first) chamfered surface being a flat surface, curved surface, or a convex surface. See Figs, 3, 5, 6.
As per claim 22, further comprising: a second sensor guard (e.g., the portion of the head (1) disposed downstream of cavity (51) and on the right-side thereof, as depicted in Figs. 5, 6) disposed adjacent to the trailing end (e.g., the vertical surface (70) disposed on the right-side as depicted in Figs. 5, 6) of each of the one or more of rows, wherein the second sensor guard comprises: a first surface (e.g., surface of (20) disposed downstream of cavity (51), on the right-side of Figs. 5, 6), wherein the first MFS, the second MFS, and the third MFS form one continuous MFS (see discussion regarding the term "continuous MFS" as discussed, supra); a second surface (e.g., the right-side vertical surface (70)) disposed perpendicular to the first surface; and a second chamfered surface (right-sided chamfer as seen in Figs. 5, 6) coupling the first surface to the second surface of the second sensor guard.
	As per claim 26, wherein each chiplet of the one or more rows of chiplets is a read chiplet comprising one or more read heads or a write chiplet comprising one or more write heads (e.g., see, inter alia, paragraph [0024] of Engelen et al. (US 2016/0055867 A1).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 17, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Engelen et al. (US 2016/0055867 A1) in view of Biskeborn et al. (US 2008/0049358 A1).
	See the description of Engelen et al. (US 2016/0055867 A1), supra.
Additionally, as per claim 17, Engelen et al. (US 2016/0055867 A1) further discloses a data storage device (e.g., see paragraph [0039]; "a tape recorder, a tape machine or any apparatus for reading and/or writing to tapes"), a plurality of side surfaces (which includes side surfaces of magnetic head (1) and which also includes the aforementioned second surface disposed perpendicular to the first surface); and the first chamfered surface (e.g., as noted above) disposed between and in contact with the first surface (see discussion, supra) and at least one surface of the plurality of side surfaces disposed on a leading edge (e.g., the second surface as discussed, supra).
As per claim 18, wherein the first chamfered surface comprises a flat surface or a convex surface. See Figs. 3, 5, 6 of Engelen et al. (US 2016/0055867 A1).
	As per claims 4, 17, and 25 as broadly, yet reasonably considered, the magnetic media (e.g., 10) of Engelen et al. (US 2016/0055867 A1) is in contact with at least a portion of the first chamfered surface at least when the tape is no longer running (the tape to head relationship is stationary) and the apparatus is not in an operating manner (where the tape is running over the head) - note the claims do not require or otherwise specify that the tape is in motion when contacting the first chamfered surface; moreover, the claim is directed to a product, and not a method of running the tape to be in contact with the chamfered surface.
However, assuming arguendo that Engelen et al. (US 2016/0055867 A1) does not fairly disclose wherein the magnetic media is in contact with at least a portion of the first chamfered surface, such tape-chamfered contact is known in the art.
As just one example, Biskeborn et al. (US 2008/0049358 A1) discloses an analogous data storage device, in the same field of endeavor as Engelen et al. (US 2016/0055867 A1), wherein
Biskeborn et al. (US 2008/0049358 A1) discloses a data storage device (e.g., see Fig. 10 - tape drive system), comprising: a magnetic recording head assembly (see Figs. 6-8), configured to read from and write to a magnetic media (315), comprising: one or more rows of chiplets (e.g., 308 - a structure comprising at least one of read transducers and write transducers - see Figs. 6, 7, 8); and a sensor guard (e.g., 302/306) disposed adjacent to each of the one or more of rows (see Figs. 6, 7, 8), wherein the sensor guard (e.g., 302/306) comprises: a first surface (e.g., flat portion of (306) which faces the magnetic media (315)) disposed at a media facing surface (MFS); a plurality of side surfaces (which includes side surfaces of (304/306) and which also includes a second surface disposed perpendicular to the first surface (see Figs. 6-8)); and a first chamfered surface (e.g., 340/342, 314, including the sloped surfaces, and the step down to the flat portion of (306) which faces the MFS) disposed between and in contact with the first surface (e.g., flat portion of (306) which faces the magnetic media (315)) and at least one surface of the plurality of side surfaces disposed on a leading edge (outer surface of (304) - see Figs. 6-8),
Additionally, as per claim 4, 17, and 25, wherein the magnetic media (315) is in contact with at least a portion of the first chamfered surface (see Figs. 6-8).
Given the express teachings and motivations, as espoused by Biskeborn et al. (US 2008/0049358 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the magnetic media of Engelen et al. (US 2016/0055867 A1) as being in contact with at least a portion of the first chamfered surface, as taught by Biskeborn et al. (US 2008/0049358 A1), in order to control the manner in which the magnetic tape media interacts with the at least one row of chiplets via "critical wrap angles [that] are fixed on the head assembly itself." See paragraph [0013] of Biskeborn et al. (US 2008/0049358 A1).  

Claims 6, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Engelen et al. (US 2016/0055867 A1).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Engelen et al. (US 2016/0055867 A1) in view of Biskeborn et al. (US 2008/0049358 A1).
	See the description of Engelen et al. (US 2016/0055867 A1) and/or Biskeborn et al. (US 2008/0049358 A1), supra.
As per claims 6, 19, 23, and 24, Engelen et al. (US 2016/0055867 A1) remain silent with regard to wherein the (first and/or second) chamfered surface has a first ratio of depth to width between about 0.01 and about 0.2.  
		The Examiner maintains that it would have been obvious to one of ordinary skill in the art at the time of the instant invention was effectively filed to satisfy the claimed range(s) and/or dimension(s), particularly in light of the teachings of Engelen et al. (US 2016/0055867 A1) as a whole, through routine optimization/experimentation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 105 USPQ 233, 235 (CCPA 1955).  
	Additionally, the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	As noted and appreciated by Engelen et al. (US 2016/0055867 A1), by providing a chamfered (sloping) surface of the sensor guard(s) (402), the manner in which a moving magnetic tape media interacts with its associated tape bearing surface, can be advantageously controlled (via an air bearing over the topmost potion of the air bearing surface, providing "broader operating ranges for wrap angles") - see paragraph [0034] of Engelen et al. (US 2016/0055867 A1). As such, Engelen et al. (US 2016/0055867 A1) readily recognizes that the particular configuration of the chamfered surface is a result effective variable. As such, one of ordinary skill in the art, based upon the teachings and suggestions of Engelen et al. (US 2016/0055867 A1, would have been motivated to routinely optimize such a chamfered surface to arrive at an advantageous angle at which the magnetic tape media interacts with its underlying tape bearing surface, in the manner taught and suggested by Engelen et al. (US 2016/0055867 A1), including providing a first ratio of depth to width between about 0.01 and about 0.2 and about 0.5 (as set forth in claims 6, 19, 23, and 24).
No new or unobvious result is seen to be obtained by quantifying the chamfered surface of Engelen et al. (US 2016/0055867 A1) as having a first ratio of depth to width between about 0.01 and about 0.2 or about 0.5, given the teachings of Engelen et al. (US 2016/0055867 A1) as a whole, and the level of one having ordinary skill in the art. 

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection includes the application of a new reference (i.e., Engelen et al. (US 2016/0055867 A1)), which has been applied in the rejection, as articulated in detail, supra, meeting the newly added claim limitations with a supporting rationale (as per the 103 rejection), which has been combined with the previously applied art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688